DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 7/25/21 have been fully considered but they are not persuasive. Regarding applicant’s argument, “Oguri teaches six input fibers (6f) rather than just one, Oguri teaches six stacked AWGR devices (6aa-6ae) instead of just one, where each AWGR has outputs in a single line and not in a 2D array. Thus, a single fiber in Oguri routes different wavelengths to a 1D line of outputs, not to a 2D array”, Examiner respectfully asserts that 6aa of fig. 11 is being cited as the AWGR whereby the outputs of the AWGR is a 2D array as 1x6, as 6aa is in fig. 11, is a 2D array as it has an X and Y dimension when viewing from lens 3. 
Regarding applicant’s argument, “Therefore, it is clear that Oguri fails to teach at least the following feature of claim 1 "wherein each of said multiple input optical signals is routed by said AWGR according to said unique wavelength to a unique one of said multiple output fibers in said two- dimensional fiber array", Examiner respectfully asserts that Oguri routes each signal according to its unique wavelength (lambda 1 – lambda 6) to a unique output (6b) (par. 0093 – 0094).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the functionality that from a single fiber input any cell within a 2D matrix of cell positions can be addressed and beam shaping) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri et al. (U.S. PG Pub. # 2013/0108205 A1) in view of Gao et al. (CN 103759668 A).

In Re claims 1 and 3, ‘205 teaches an optical beam steering device (fig. 11), comprising: a) an input optical fiber (6fa) carrying multiple input optical signals (par. 0094), wherein each of said multiple input optical signals comprises a unique wavelength; b) an arrayed waveguide grating router (AWGR) (6aa) having multiple output lenses (6b), wherein said input optical fiber is connected to said AWGR, wherein distal ends of said multiple output lenses are arranged in a two-dimensional lens array (fig. 11), wherein each of said multiple input optical signals are routed by said AWGR according to said unique wavelength to a unique one of said multiple 
wherein a profile (location of the profile is not claimed) of said output beam comprises a diverging beam (beam 17 will diverge to some extent when reflected back toward lens 3, also beam 18, a component of L16 diverges as the claim does not recite the exact location of diverging).

‘205 is silent to output fibers as claimed and wherein said output beam profile is adjusted according to a positioning of said output fiber ends with respect to said focal plane of said lens.

‘668 teaches that substituting optical fibers for lenses in an array in optical systems allows for higher light use efficiency and greatly minimizes the influencing of stray light in the system (abstract). 


Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the output fiber ends with respect to the focal plane of the lens so as to reduce coupling loss. 


In Re claim 2, the patentability of an apparatus depends only on the claimed structural limitations.  The previous combination teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the previous combination device does not possess these functional characteristics.  See MPEP 2112.01.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874